NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL

                                           OF FLORIDA

                                           SECOND DISTRICT

MITCHELL HOUSTON JAMES, JR.,       )
                                   )
           Appellant,              )
                                   )
v.                                 )                          Case No. 2D18-354
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed July 25, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Tom Barber,
Judge.



PER CURIAM.

             Affirmed. See James v. State, 241 So. 3d 799 (Fla. 2d DCA 2018) (table

decision); James v. State, 175 So. 3d 295 (Fla. 2d DCA 2015) (table decision).



CRENSHAW, LUCAS, and ATKINSON, JJ., Concur.